—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered June 2, 1998, convicting him of robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in failing to give a missing witness charge is unpreserved for appellate review (see, 470.05 [2]). In any event, it is without merit, since the People demonstrated that the witness was not under their control (see, People v Macana, 84 NY2d 173, 177-178).
The defendant’s sentence was not illegal or excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Goldstein, J. P., Friedmann, McGinity and Adams, JJ., concur.